Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 18-BG-751

IN RE DANA A. PAUL

A Member of the Bar of the
District of Columbia Court of Appeals                     2018 DDN 209

Bar Registration No. 490142

BEFORE: Fisher, Associate Judge, and Steadman and Farrell, Senior Judges.

                                  ORDER
                            (FILED – October 4, 2018)

       On consideration of the certified order of the Court of Appeals of Maryland
suspending respondent from the practice of law in that jurisdiction for thirty days;
this court’s July 19, 2018, order directing respondent to show cause why reciprocal
discipline should not be imposed; and the statement of Disciplinary Counsel; and it
appearing that respondent failed to file a response to the court’s show cause order
but did file his D.C. Bar R. XI, §14 (g) affidavit on August 2, 2018, it is

       ORDERED that Dana A. Paul is hereby suspended from the practice of law
in this jurisdiction for a period of thirty days nunc pro tunc to August 2, 2018. See
In re Sibley, 990 A.2d 483 (D.C. 2010); In re Fuller, 930 A.2d 194, 198 (D.C.
2007) (rebuttable presumption of identical reciprocal discipline applies to all cases
in which the respondent does not participate).



                                PER CURIAM